Name: Commission Regulation (EEC) No 1403/83 of 1 June 1983 applying in the Kingdom of the Netherlands a special intervention measure for common wheat of bread-making quality at the end of the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6 . 83 Official Journal of the European Communities No L 143/21 COMMISSION REGULATION (EEC) No 1403/83 of 1 June 1983 applying in the Kingdom of the Netherlands a special intervention measure for common wheat of bread-making quality at the end of the 1982/83 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, measures to support the development of the market in common wheat of bread-making quality ^, as last amended by Regulation (EEC) No 1 837/82 (6) ; Whereas the conditions laid down in Regulation (EEC) No 1629/77 will , be satisfied at the end of the 1982/83 marketing year ; Whereas the proposed measure is designed to support the market in common wheat at the reference-price level for the marketing year in question ; whereas that price is the subject of nine monthly increments, the first such increment occurring on 1 September ; whereas, in order to ensure the effectiveness of this measure and prevent the quantities concerned from being delivered during the 1983/84 marketing year, a flat-rate daily subsidy should be paid in respect of the actual storage of the grain in June 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas there is some concern about the market in common wheat of bread-making quality in the Kingdom of the Netherlands at the end of the marke ­ ting year ; whereas, in accordance with the provisions of Article 8 of Regulation (EEC) No 2727/75, special intervention measures should therefore be applied in the said country at the end of the 1982/83 marketing year in the form of purchases of common wheat of minimum bread-making quality ; whereas such purchases should be limited to the quantities required to provide support for the market in common wheat of bread-making quality at the minimum-quality price level : v HAS ADOPTED THIS REGULATION : Whereas the conditions set out in Articles 1 and 2 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) should apply to such purchases ; Article 1 1 . In accordance with Articles 4 (3) and 5 of Regu ­ lation (EEC) No 1629/77 the Dutch intervention agency shall purchase, within the limits laid down in paragraph 2, the quantity of common wheat of minimum bread-making quality, as defined in Regula ­ tion (EEC) No 2062/81 , offered to it during June 1983 . 2 . The quantity of common wheat of bread-making quality eligible for buying in under this Regulation shall be limited to 50 000 tonnes. 3 . The price payable shall be the reference price for the 1982/83 marketing year, plus nine monthly incre ­ ments, less 10,40 ECU per tonne . Whereas, for determination of minimum bread ­ making quality, reference should be made to the provisions of Commission Regulation (EEC) No 2062/81 of 15 July 1981 laying down the method for determining the minimum bread-making quality of common wheat (4) and to Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special intervention ') OJ No L 281 , 1 . 11 . 1975, p . 1 . 2) OJ No L 164, 14. 6 . 1982, p . 1 . 3) OJ No L 281 , 1 . 11 . 1975, p . 49 . &lt;) OT No L 201 , 22. 7 . 1981 , p . 6. O OJ No L 181 , 21 . 7. 1977, p . 26 . (6) OJ No L 202, 9 . 7 . 1982, p. 28 . No L 143/22 Official Journal of the European Communities 2. 6 . 83 Delivery of the quantities offered must take place not later than 30 June 1983 . A flat-rate daily subsidy of 0,082 ECU per tonne shall be paid from 1 June until delivery. The Dutch intervention agency shall ensure that equal access to the measure provided for in this Regulation is afforded to all those who may be concerned . 4. Purchases shall be made in any of the interven ­ tion centres for common wheat, under the conditions laid down in Articles 1 and 2 of Regulation (EEC) No 2738/75. Article 2 The Dutch intervention agency shall , where necessary, adopt additional procedures and conditions for taking over the wheat, compatible with the provisions of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1983 . For the Commission Poul DALSAGER Member of the Commission